Citation Nr: 0802131	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-39 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
September 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  In that decision, service connection 
was established for PTSD and a 30 percent rating was 
assigned.  


FINDING OF FACT

The veteran's PTSD has not been shown to result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation; or difficulty in 
establishing and maintaining effective work relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a May 2004 
letter to the veteran from the RO specifically notified him 
of the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA psychiatric examinations, and 
statements from the veteran.  There is no indication that 
there is any additional relevant evidence to be obtained by 
either VA or the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, an increased 
rating for the claimed disability is being denied and neither 
a rating nor an effective date will be assigned.  As such, 
there is no prejudice to the veteran with respect to any 
notice deficiencies related to the rating or effective date.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are based upon the 
average impairment of earning capacity as determined by a 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. Part 4 (2007).  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefor undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

PTSD

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a 30 percent rating. In an appeal of 
an initial rating, consideration must be given to "staged" 
ratings, i.e., disability ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board will thus consider 
entitlement to "staged ratings" in this case.

Background

Review of the record reflects that upon initial VA 
psychiatric examination in December 2004, the veteran 
complained of nightmares, hypervigilance, increased startle 
response, being easily distracted, and increased irritation 
with others.  He was often anxious and tense and said that he 
worried what others were thinking and wondered if they might 
want to hurt him.  He was easily upset over little things.  
While he attended church and ate out on occasion, he tended 
to isolate himself much of the time.  He had no friends, 
although he had been married for 16 years.  They had no 
children.  In the past he had run a turkey farm.  Currently, 
he was employed as a truck driver.  His psychiatric symptoms 
did not affect his work at this time, but in the past while 
running the farm, he had been nervous and had problems 
dealing with stress and pressure.  

On mental status examination, the veteran exhibited no 
impairment of communication or thought processes.  He had no 
hallucinations, delusions, paranoia, or ideas of reference.  
He was not suicidal or homicidal and no impairment of 
judgment was found.  His affect was depressed, and there was 
some psychomotor retardation.  He was alert, oriented, 
pleasant, cooperative, polite, and neatly groomed.  He 
behaved normally and was spontaneous and logical.  PTSD was 
the diagnosis.  The examiner assigned a GAF score of 55 and 
indicated that the veteran was able to manage his own 
financial affairs.  

In an April 2005 letter, a private physician stated that he 
examined the veteran that month.  He diagnosed PTSD and 
dysthymic disorder.  The veteran's symptoms included 
nightmares, waking in a panic and sweating, flashbacks with 
panic attacks, interrupted sleep, startle easily, decreased 
energy, decreased interests, and crying spells.  The private 
doctor noted that the veteran socialized frequently and was 
moderately impaired for recent memory.  The veteran said that 
he had been married for 16 years and that this was his third 
marriage.  A GAF score of 45 was assigned.  The examiner 
noted that the veteran was only mildly compromised in his 
ability to sustain social and work relationships.  
Medications were prescribed.  

VA treatment records dated from 2000 through 2005 essentially 
reflect treatment for other ailments, but they do include a 
psychiatric report from April 2005.  At that time, the 
veteran was contacted by the mental health clinic due to his 
PTSD.  He said that he was not interested in receiving mental 
health services and that his needs and medication were being 
provided through his primary care provider.  

When examined by VA in December 2006, the veteran reported 
sleep disturbance with bad dreams twice per week along with 
intrusive thoughts.  He was easily startled and uncomfortable 
in crowds.  He denied suicide attempts and panic attacks.  He 
attended private counseling on occasion.  He took medication 
for his psychiatric symptoms which helped.  For the last 4 
years, he had driven a dump truck for employment.  He did not 
work that much, however, as his body would not let him.  He 
did not miss work because of his psychiatric symptoms.  He 
lived with his wife and had few friends.  His recreational 
and leisure pursuits were limited.  

On mental status examination, the veteran was alert, 
cooperative, and casually dressed.  He answered questions and 
volunteered little information.  There were no loose 
associations or flights of ideas.  He had no bizarre motor 
movements or tics.  His mood was subdued.  His affect was 
appropriate.  There were no suicidal or homicidal ideations 
or intent.  There was no impairment of thought processes or 
communication.  There were no delusions, hallucinations, 
ideas of reference, or suspiciousness.  He was oriented times 
three.  His memory, both remote and recent, appeared to be 
adequate.  Insight and judgment appeared to be adequate as 
was intellectual capacity.  PTSD was diagnosed and his GAF 
score was 55.  

Analysis

The veteran's PTSD more nearly approximates a 30 percent 
rating.  The evidence as a whole has not shown occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation; or difficulty in establishing and maintaining 
effective work relationships.  The veteran has demonstrated 
anxiety and reported nightmares and startle response.  Also, 
the veteran is socially isolated to some extent although he 
does pursue some recreational and leisure activities such as 
attending church and going to restaurants on occasion.  While 
a private physician assigned a lower GAF score in 2005 than 
those assigned upon VA examinations in 2004 and 2006, it was 
noted that the veteran was only mildly compromised in his 
ability to sustain social and work relationships.  Moreover, 
the symptoms associated with the lower GAF score are not 
indicated in the claims file at any time throughout the 
appeal process.  For example, serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job) are simply not indicated.  In any case, the 
veteran has been shown to have logical and goal-oriented 
speech, and intact judgment and insight. Further, it was 
reported at the time of the most recent VA examination that 
the veteran had lost no time from work due to his psychiatric 
condition.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an initial rating in excess 
of 30 percent for PTSD is not warranted.  Consideration has 
been given to assigning a staged rating; however, at no time 
during the period in question has the disability warranted a 
higher rating.  See Hart and Fenderson, supra.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.  



____________________________________________
WAYNE M. BRAUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


